Exhibit 10.1

HARLEY-DAVIDSON, INC.

Director Compensation Policy

Effective April 30, 2011

This compensation policy has been developed to compensate non-employee directors
(“Directors”) of Harley-Davidson, Inc. (the “Company”) for their time,
commitment and contributions to the Board of Directors (the “Board”) of the
Company. It is expected that Directors will attend all meetings of the Board and
of its Committees.

 

I. Annual Retainer Fee for Non-Employee Directors

 

Annual Retainer Fee for Non-Employee Directors

   $ 100,000   

Annual Retainer Fee for the Chairman of the Board of Directors

     20,000   

Annual Retainer Fee for Audit Committee Chair

     20,000   

Annual Retainer Fee for Committee Chairs (other than the Audit Committee Chair)

     10,000   

Annual Retainer Fee for Audit Committee Members

     5,000   

Annual Retainer Fees paid to Directors of the Board will be paid within ten
(10) business days after the first business day following the annual meeting of
the shareholders of the Company (“Annual Meeting”). In the event a Director is
elected to the Board at a time other than at the Annual Meeting, the Annual
Retainer Fee will be prorated on a quarterly basis based on the quarter a
Director is elected to the Board and paid within ten (10) business days after
the first business day after the Director’s first Board or committee meeting.

Directors will be eligible to elect to receive Annual Retainer Fees in cash or
Company Common Stock (based upon the fair market value of the Common Stock on
the first business day after the Annual Meeting or the first business day after
the Director’s first Board or committee meeting) and to defer all Annual
Retainer Fees paid in cash or Company Common Stock pursuant to plans adopted by
the Company from time to time. Directors must receive a minimum of one-half
( 1/2) of their Annual Retainer Fees in Company Common Stock until the Director
reaches the stock ownership goals established in the Director and Senior
Executive Stock Ownership Guidelines for Harley-Davidson, Inc.

 

II. Annual Grants to Non-Employee Directors

Directors will receive an annual grant of share units, each representing the
value of one share of Company Common Stock, pursuant to plans adopted by the
Company from time to time. A new director who joins the Board other than at the
time of an annual meeting will also receive a grant of share units. Payment will
be deferred until a director ceases to serve as a director and will then be made
in stock.

 

III. Additional Compensation for and Payments to Non-Employee Directors

Clothing Allowance. Each Director shall receive an annual clothing allowance of
$1,500 to purchase Harley-Davidson MotorClothes® apparel and accessories.

Discount on Company Products. Each Director shall receive the same discount on
Company products that is available to all Company employees.

Expenses. The Company will reimburse reasonable travel and related business
expenses that a Director incurs for attendance at all meetings of the Board and
committees and in connection with other Board of Directors or Company business.

Motorcycle Usage. Management may provide a Director with the use of a motorcycle
where doing so may further a Company business objective.